DETAILED ACTION
Claims 1-9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/21 has been considered by the examiner.

Drawings
The drawings were received on 8/19/21.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The present claims are directed to an integrated circuit but the title recites: “DEVICE TESTING ARCHITECTURE, METHOD, AND SYSTEM”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1, the phrase “functional circuit core” is used in lines 4, 6, 8, and 10.  While the specification recites a core circuit, an embedded core and core wrapper, there is no recitation of “functional circuit core”. For the purpose of examination this limitation was interpreted to mean ‘embedded core’. Clarification is required.
	Line 29 of claim 1 recites “a mechanism interface control”. It is unclear whether this is referring to the previously mentioned ‘test access mechanism’ or another mechanism. Clarification is also required.
	Claims 4-6 and 9 recite “instruction decoder” while this phrase is not in the specification and the word ‘decoder’ is not in the specification, there is an ‘instruction decode circuit’ discussed and for the purpose of examination “instruction decoder” will be interpreted to mean ‘instruction decode circuit’. Clarification is required.
	Claims 8 and 9 recite the phrase “instruction load input” which is also not used in the specification. For the purpose of examination, the examiner has interpreted the phrase “instruction load input” to mean ‘To load an instruction into the TIR 3808, the LoadTIR signal 1504 is set high’ as discussed in paragraphs [0154-0156]. Clarification is required.
	Claims 2-9 depend either directly or indirectly on the rejected independent claim 1 and as such inherit the 35 U.S.C. 112 issues of the independent claim 1 and are rejected for the same reasoning.
The examiner invites applicant to call and schedule an interview prior to responding to this office action if there are issues in the above rejection which are not clear or if applicant believes it would be helpful to discuss the claim language required to overcome the rejections above.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action based on the examiner’s stated understanding of the claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20040153915 to McLaurin teaches the use of reset in a circuit having a test wrapper to test an embedded core.

US 5889788  to Pressly et al. teach delay testing of embedded cores with a wrapper cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111